Heydenfeldt, Justice,
delivered the opinion of the Court • with which Murray, Chief Justice, concurred.
The appellant complains, that he was charged with interest upon his note at the rate of five per cent, a month after it became due; and contends that his contract was only for that rate from the time he made the note up to its maturity; the act of 1850 gives interest at the rate of 10 per cent, a year for all moneys after they become due,—“where there is no.express contract in writing fixing a different rate of interest.”
This language is very explicit, and shows that the intention of the act was two-fold; first, that money demands after maturity should draw interest; and second, that they should draw interest *598) at whatever rate was expressed in the written contract, notwithj standing that nothing is said expressly about interest after maturity. And it is only where no rate is agreed on, that the statute i rate takes effect. This construction is strengthened by the 2d ^section of the act which requires judgments on such contracts to ■“bear the interest agreed upon by the parties.”
The other point made cannot properly be considered. It relates to the effect which the decision below has on the interest of a third party, who is not a party to the suit, nor in any manner before the Court.
The judgment is affirmed with costs. .